DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, 6-8 and 12 are amended.
Fig. 12-15 are amended. 
Specifications is amended.

Response to Arguments
Applicant’s response is not fully and fails to comply 37 CFR 1.111. 
The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.
…
 A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section. 
(c) In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. 

Applicant’s remarks amount to mere assertion of patentability. Future correspondence should include fully responsive arguments. 
However, Applicant’s response appears to a bona fide attempt to advance prosecution and will be considered.

Objections the specification are withdrawn. 
In light of the previous claim amendment, previous rejections are withdrawn. 

Drawings
Figures 12-15 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). 
While the fig.12-15 contain the words “Prior Art” in small font within the header of the Replacement sheets, Applicant has failed to clearly label the drawing as Prior Art  within the Drawings. 
Examiner suggests applicant place text immediately below the Fig. # with the same orientation as the drawings to indicate (PRIOR ART). 
For example, Fig. 12 is displayed in Landscape orientation. The Prior Art Label should also be in Landscape orientation.
Additionally, Figures 1-12 contains blurry pixelated lines and are unacceptable for reproduction. Corrections are needed. 
 Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitations “to be referred to, refer to” render the claims infinite. 
Applicant fails to clearly link the intention of “to be referred to” and the obtaining limitation of the independent claims. It appears applicant is suggesting retrieving the topological information, if present in storage.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10 and 12-14  are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Application  JP2016-184870 [cited in IDS dated October .
Claims 1 and 6-7,
	JP2016-184870 discloses 
	 A network system comprising a virtual network formed on a physical network (Pg. 5- Embodiment discloses a physical network which is mapped to the communication network and the virtual network is mapped to the OFSs) and 
	an orchestrator configured to perform setting control with respect to an environmental change of the virtual network (pg. 5- orchestrator is mapped to the OFC. The OFC 3 is connected to the communication network 1and changes the configuration of the communication network 1 by updating the path control information of the OFS 6.), 
	the network system further comprising:
	 a storage medium configured to store topology information in a database in chronological order (claim 1-a network configuration in a database in time
series), 
	the topology information comprising end point information and connection information of logical resources of the virtual network (pg. 4- It is a figure explaining an example of the logical link information recorded on the logical link information table. It is a figure explaining the other example of the logical link information recorded on the
logical link information table. It is a figure explaining an example of the procedure at the time of recording connection state information at the time of login. The logical links are described by a link connection of 2 endpoints), 

network 1 is recorded in the physical link information table 21. The physical links are described by a link connection 2 endpoints), and 
	correspondence information between the logical resources and the physical resources (pg. 10-The topology diagram creating unit 60 draws a diagram showing the topology of the communication network 1. Here, the topology is a physical and / or logical connection form of the communication network. Also, see fig. 23); 
	a setting information acquirer, including one or more processors, configured to acquire setting information of the virtual network from the orchestrator using a change notification from the orchestrator as a trigger (Page 7- in response to a configuration change by the orchestrator, a virtual setting is generated and transmitted to the OFS. ); 
	a topology information management unit, including one or more processors, configured to update the topology information stored in the database of the storage medium based on the acquired setting information (page 7- When the flow entry is updated in each OFS 6, the information in the flow management
table is updated accordingly. Each of these functions is realized, for example, by executing a program by an arithmetic device such as a CPU.). Further, Page 18- discloses a computer-readable medium.
	Although JP2016-184870 discloses substantial limitations of the claimed invention, it fails to explicitly disclose

	receive a reference request that requests topology information in a period from a user device; 
	determine whether the topology information of the period is included in the storage medium; and 
	obtain topology information in the period based on a determination result of whether the topology information of the period is included in the storage medium. 
	In an analogous art, Gill discloses 
	a topology reference unit, including one or more processors (para 0141- processor), configured to: 
	receive a reference request that requests topology information in a period from a user device (para 0106- The topology module 160 may generate the topology map 180 in response to receiving a set of inputs from a user station ); 
	determine whether the topology information of the period is included in the storage medium (para 0106- The system must inherently determine whether the topology exist in memory to generate a requested topology); and 
	obtain topology information in the period based on a determination result of whether the topology information of the period is included in the storage medium (para 0106- The topology module 160 may generate the topology map 180 in response to receiving a set of inputs from a user station 170 (in step 900). The set of inputs includes a time window describing a span of time during which the topology map 180 is to be generated. Also, see Fig. 9). 

Claims 2, 8 and 12,
	wherein the topology reference unit is further configured to receive the reference request for the topology information and, when the topology information stored in the storage medium comprises data of a period to be referred to, refer to the topology information of the period (JP2016-184870 page 17- discloses a topology displayer which provides a topology based on the input start period and end period, Gill Fig. 9).
Same motivation as claims 1 and 7.
Claims 3, 9 and 13,
	wherein the storage medium is configured to store configuration information of individual devices of the physical network in the database (JP2016-184870 pg. 4- The network configuration information further includes physical link information indicating
a physical link between the plurality of relay devices, and the output unit has the physical link information represented by the physical link information on the physical link. ), and 
	the topology reference unit comprises a topology calculator configured to calculate a topology based on the configuration information stored in the storage medium when the topology information does not comprise data of the period to be referred to (JP2016-184870 pg. 10- The topology diagram creating unit 60 draws a 
Claims 5, 10 and 14, 
	further comprising an output unit, including one or more processors, configured to output the topology information referred to by the topology reference unit or the topology calculated by the topology calculator (JP2016-184870 pg. 10- The topology diagram creating unit 60 draws a diagram showing the topology of the communication network 1. Here, the topology is a physical and / or logical connection form of the communication network page 17- discloses a topology displayer which provides a topology based on the start period and end period).

Claim 4, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP2016-184870/Gill in view of Lebovitz U.S. Patent Application Publication 2005/0018602.
Claims 4, 11 and 15, 
	Although JP2016-184870/Gill discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	wherein the topology information management unit is configured to discard, from the database, the topology information that has a probability of being referred to of equal to or less than a predetermined value and/or the topology information that is older than a predetermined time.
	In an analogous art, Lebovitz discloses 

	One of ordinary skill in the art before the effective filing date would find it obvious to combine the database maintainence techniques of Lebovitz with the JP2016-184870/Gill system to produce the predictable result of deleting topology information that is older than a predetermined time. One of ordinary skill in the art before the effective filing date would motived to combine Lebovitz with JP2016-184870/Gill to efficiently manage storage needs. (Lebovitz para 0110). 

Conclusion
Related Prior Art:
	Benfield et al. U.S. Patent Application Publication 2003/0009552- discloses a topology interface that includes a user defined time parameter. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/JMC/Examiner, Art Unit 2459                                                                                                                                                                                                        



/Backhean Tiv/Primary Examiner, Art Unit 2459